DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US 2018/0210323 A1).
Claim 1, Ahn teaches a portable imaging module (external optical module 110; paragraph 0075) detachably connected (external optical module 110 comprises housing 270 that “provides a structure attachable to and detachable from the external surface 20-a of the portable terminal 20;” paragraph 0076) to a portable imaging device comprising a camera and an illuminator (portable terminal 20 comprises camera part 21 and LED 27; paragraph 0073), the portable imaging module comprising a lens assembly (lens 201 and ring 230; Figs. 3 and 4) and a lens 
wherein: the lens assembly comprises a lens (complex lens part 201; paragraph 0094 and Fig. 3) and a lens enclosure (fixing ring 230; paragraph 0091 and Fig. 3); the lens assembly is disposed on the portable imaging device and is in front of the camera of the portable imaging device (“complex lens part 201 matches a virtual optical axis that vertically;” paragraph 0094 and Fig. 3); and
the lens body comprises transparent or semitransparent solid material (“light guide 210 is manufactured from a transparent material;” paragraph 0098); one end of the lens body comprises a reflecting end (“slope 230b of the fixing ring 230 is located over the light emitting surface 213a of the light guide 210 and formed as a reflective surface that reflects light;” paragraph 0093); a projection area of the reflecting end on a mounting surface of the portable imaging device at least partially covers the illuminator (“illumination light entering part 211 is formed from a transparent material in the shape of a substantially flat plate over the LED 27;” paragraph 0100 and Fig. 3).

Claim 2, Ahn further teaches wherein the reflecting end comprises an inclined edge (slope 230b is inclined with respect to the surface 20-a; Fig. 3) with respect to the mounting surface of the portable imaging device or an arc surface.



Claim 5, Ahn further teaches wherein the projection area of the reflecting end on the mounting surface of the portable imaging device is an inclined straight strip (see sloped portion adjacent to the rightmost portion of light guide 210 in Fig. 3).

Claim 7, Ahn further teaches wherein the lens body comprises a first reflecting end and a second reflecting end disposed on two ends of the lens body (see sawtooth structures 211a of light guide 210; paragraph 0110), respectively; distances between the two reflecting ends and the lens assembly are mutually different (distance between the sawtooth structures for reflecting light from LED 27a to the lens assembly and distance between the sawtooth structures for reflecting light from LED 27b to the lens assembly are different, see Fig. 6).

Claim 9, Ahn further teaches wherein two inclined straight strips which are projection areas of the two reflecting ends on the mounting surface of the portable imaging device are splayed (the saw tooth structures 211a are spread apart, see Figs. 3, 6).

Claim 11, Ahn further teaches wherein the projection area of the reflecting end on the mounting surface of the portable imaging device is an arc-shaped strip (light emitting surface 213a is ring-shaped; see Fig. 5).



Claim 17, Ahn further teaches wherein the lens body comprises a specular reflection enhancement layer (see illustration of specular reflection of light rays in Figs. 3 and 6) or diffuse reflection enhancement layer;
the specular reflection enhancement layer or diffuse reflection enhancement layer is at least disposed on the reflecting end (see Fig. 3); and
the specular reflection enhancement layer or diffuse reflection enhancement layer is further disposed at least on part of other regions of the lens body (see structure of light guide 210 in Fig. 3).

The set of claims 4, 6, 8, 10, 12, 14, and 18 only differ from the set of claims 3, 5, 7, 9, 11, 13, and 17, respectively, in their dependencies and are analyzed and rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Myung (US 2020/0281465 A1).
Claim 15, Ahn teaches the portable imaging module of claim 1, but is silent regarding wherein the lens body comprises two retractable parts, and the lens assembly and the reflecting end are respectively disposed on the two retractable parts.
Myung teaches a detachable lens body (anterior adapter 108; see Fig. 4) comprising two retractable parts (hinge 126 and clamp 109; paragraph 0062-0063), and the lens assembly (macro lens 114 disposed on lens holder 129 on hinge 126; paragraph 0063 and Fig. 4) and reflecting assembly respectively disposed on the retractable parts (light collimating element 121 disposed on clamp 109; see paragraph 0066 and Fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Myung with that of Ahn in order to provide a modular lens adapter system that can be used with a variety of different hand held computer devices having different dimensions and different camera positions (see paragraph 0025 of Myung).  

Claim 16 only differs from claim 15 in their dependencies and is analyzed and rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.